 

 

Case 20-10343-LSS Doc 4535 Filed =
8 ILED

Le
— cbtden « te vn) PUNY 8 ana,

L Ge aoe bing Yous GLE; OF pet gue
ps ie ag eat
i po a aR ty omit,

    
   
    
 
  

   
  

  

   
 
 

aed ae? erbived Gf
ye peek aight
a UL. sor gh got ry psy Lanta ye
ea i Coils
a CB [UIE kod - r

 
 

AL.
ged bes le

 

 
Case 20-10343-LSS Doc 4535 Filed 05/18/21 Page 2 of 19

~

a a ES

 

 
o
a
—
oO
o
o
oD
©
oO
|
N
~
0
a
~~
LO
oO
To
L
uw
LO
o
LO
t+
oO
oO
Qa
”
Y
-!
oo
st
©
©
re
©
N
o
Nn
©
O

 

 
Case 20-10343-LSS Doc 4535 Filed 05/18/21 Page 4 of 19

ale : | LA thik edad ;
ae $A xo hee ors nll pase
a Mp Ad ea Le 4 al
xz ca
ME SLi

| el Lb [/ WY J :

| 2midiongd pie vier dais miangy iniehinn of dak
| adie it? how ths devadd, tel ond

 

 

@2@e2ee0099

 
$00OOCOOOOHOOOOOOOOHSCEE®O

 

 

Case 20-10343-LSS Doc 4535 Filed 05/18/21 Page 5 of 19

WARhENs |

i» daynt for Mine,
2h Lhe deel of bead! Momys Cote ech
Unrrogeb res Vetbage» Anglettus 10 Jr chaos
K/) at ahy Moar femih rd nhs Are
for H- death of doer ard Ange SOT te be
bdsMeputld a2 ach plead gettin, ou
Linth gf boas by conry ot caf. Gham
Nom jorcmndy, pétiedles, gay fg A.
Der nr faery yen~ prrirp bc He sole
Puppet. oP ecteblishing a. Pad of fain”
fiyelim foe on Aford Cod. Ths Bhar

po wf Arno afte BSA. ant

sho lh p [VOT be steed, copie, Ducrel ewrbnd

edz. er te ples idling Luly ONLY]

Cy

}

 

 

 
 
ACA D1) 1 (1214 2_ | is
Dac J Hod OF/7 2 V\Dane Deets Clg

 

 

 

 
 
 
 
 

290e0eFooseee
 
Case 20-10343-LSS Doc 4535 Filed 05/18/21 Page 15 of 19

 

ie meena

 
rae ee ey a Te

 

 
Case 20-10343-LSS Doc 4535 Filed 05/18/21 Page 18 of 19

 

rf ee nw. “eee ca e
“ey. ,*s"se8.» $.45%5. 4.4 72.8 * xe" i
nae aos od 600% 20, teipot,te'p ed, oy Ned me or o2"5h%%0 eae Poe
~~ . I 'gee &e a o4_¢. $e <a.

 

astice LOuri Selb y Silypestew - —
Aus Bank Care (“

Wilmington DE ey,

{SECLSSORE COIS po) jflidbagafoj fag) bia jada iTh any psj eg fe PHP
Case 20-10343-LSS Doc 4535 Filed 05/18/21 Page 19 of 19

 

 
